DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 currently dependents from claim 1, instead of claim 1, claim 14 needs to be dependents from claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-14 is/are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 8, the preamble recites a “the program for…”. In specification page 60, the program appears to comprise software elements, None of the comprising elements of the claimed system appear to be physical components.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over  Cera (US20060253245A1).
	Claim.1 Cera discloses a method (see at least abstract, traffic flow data representing traffic conditions on a road ) comprising: receiving a request to present a first map object and a first traffic object on a first three-dimensional (3D) map presentation (see at least abstract, a user select a start geographical location and an end geographical location, an animated flythrough 3D graphical map is then created and displayed beginning at the start geographical location and navigating toward the end geographical location, the traffic flow data is continuously displayed during the flythrough, p9, instant creation of graphical maps that show traffic flow data related to user-selected objects of interest , viewing of traffic data along a particular travel route in a 3D flythrough mode, p60); in response to receiving the request: obtaining map data for the first map object and the first traffic object (see at least fig.13,  p9, integration 
	Claim.2 Cera discloses further comprising rendering the first 3D map presentation such that the first map object occludes the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.3 Cera discloses wherein the first map object occludes a first view of a first portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.4 Cera discloses wherein the first map object does not occlude a second view of a second portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.5 Cera discloses further comprising: receiving user input on the first 3D map presentation; in response to the user input, presenting a second 3D map presentation wherein the first map object does not occlude the first view of the first portion of the first traffic object (see at least fig.13, 19, 22, 35-36, p9, viewing of traffic data along a particular travel route in a 3D flythrough mode, creation of an animated traffic flow map that is continuously rendered in real time, wherein the traffic flow map immediately reflects the updated traffic data, a single display screen that shows continuously updated, real-time status 
	Claim.6 Cera discloses wherein the user input includes one or more of a zoom input, a pan input, a swipe input, and a rotate input (see at least fig.34-35, p138, change the zoom level of the scene, p60).
	Claim.7 Cera discloses wherein the first map object is a 3D building object (see at least fig.22, p93).
	Claim.8 Cera discloses a non-transitory machine readable medium storing a mapping program executable by at least one processing machine unit associated with a computing device (see at least fig.12-13,p83, windows XP based PC workstation with dual 3.0 GHz Xeon processor an having 2 Gbytes of RAM memory), the program for representing traffic on a map (see at least abstract, traffic flow data representing traffic conditions on a road ), the program comprising sets of instructions for: receiving a request to present a first map object and a first traffic object on a first three-dimensional (3D) map presentation (see at least abstract, a user select a start geographical location and an end geographical location, an animated flythrough 3D graphical map is then created and displayed beginning at the start geographical location and navigating toward the end geographical location, the traffic flow data is continuously displayed during the flythrough, p9, instant creation of graphical maps that show traffic flow data related to user-selected objects of interest , viewing of traffic data along a particular travel route in a 3D flythrough mode, p60); in response to receiving the request: obtaining map data for the first map object and the first traffic object (see at least fig.13,  p9, integration of weather data and weather condition into graphical maps of road systems, instant creation of graphical maps that show traffic flow data related to user-selected objects of interest, p63); and rendering the first map object and the first traffic object as part of a same 3D rendering process to generate the first 3D map presentation; and presenting, on a display screen of the device, the first 3D map presentation including the first map object and the first traffic object (see at least fig.13, 19, 22, 35-36, p9, viewing of traffic data along a particular travel route in a 3D flythrough mode, creation of an animated traffic flow map that is continuously 
	Claim.9 Cera discloses wherein the program further comprises sets of instructions for rendering the first 3D map presentation such that the first map object occludes the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.10 Cera discloses wherein the first map object occludes a first view of a first portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.11 Cera discloses wherein the first map object does not occlude a second view of a second portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.12 Cera discloses wherein the program further comprises sets of instructions for: receiving user input on the first 3D map presentation; and in response to the user input, presenting a second 3D map presentation wherein the first map object does not occlude the first view of the first portion of the first traffic object (see at least fig.13, 19, 22, 35-36, p9, viewing of traffic data along a particular travel route in a 3D flythrough mode, creation of an animated traffic flow map that is continuously rendered in real time, wherein the traffic flow map immediately reflects the updated traffic data, a single display screen that shows continuously updated, real-time status of traffic flow data on one or more keyroutes, wherein the status is continuously updated on the single display screen, p60-61, either displayed or not displayed for each of the different views ,p93, p69).
	Claim.13 Cera discloses wherein the user input includes one or more of a zoom input, a pan input, a swipe input, and a rotate input (see at least fig.34-35, p138, change the zoom level of the scene, p60).

	Claim.15 Cera discloses a mobile device comprising: a display; a storage device storing map object data; a processor; and a non-transitory computer readable medium storing a mapping application program comprising instructions that are executable by the processor(see at least fig.12-13,p83, windows XP based PC workstation with dual 3.0 GHz Xeon processor an having 2 Gbytes of RAM memory, claim.4, ), the program comprising instructions for: receiving a request to present a first map object and a first traffic object on a first three-dimensional (3D) map presentation (see at least abstract, a user select a start geographical location and an end geographical location, an animated flythrough 3D graphical map is then created and displayed beginning at the start geographical location and navigating toward the end geographical location, the traffic flow data is continuously displayed during the flythrough, p9, instant creation of graphical maps that show traffic flow data related to user-selected objects of interest , viewing of traffic data along a particular travel route in a 3D flythrough mode, p60); in response to receiving the request: obtaining map data for the first map object and the first traffic object (see at least fig.13,  p9, integration of weather data and weather condition into graphical maps of road systems, instant creation of graphical maps that show traffic flow data related to user-selected objects of interest, p63); and rendering the first map object and the first traffic object as part of a same 3D rendering process to generate the first 3D map presentation; and presenting, on a display screen of the device, the first 3D map presentation including the first map object and the first traffic object (see at least fig.13, 19, 22, 35-36, p9, viewing of traffic data along a particular travel route in a 3D flythrough mode, creation of an animated traffic flow map that is continuously rendered in real time, wherein the traffic flow map immediately reflects the updated traffic data, a single display screen that shows continuously updated, real-time status of traffic flow data on one or more keyroutes, wherein the status is continuously updated on the single display screen, p61, p93). 

	Claim.17 Cera discloses wherein the first map object occludes a first view of a first portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.18 Cera discloses wherein the first map object does not occlude a second view of a second portion of the first traffic object (see at least fig.21-25, p9, a particular travel route in a 3D flythrough mode, p93-95, 3D fly-through scene, p60).
	Claim.19 Cera discloses wherein the program further comprises instructions for receiving user input on the first 3D map presentation; in response to the user input, presenting a second 3D map presentation wherein the first map object does not occlude the first view of the first portion of the first traffic object (see at least fig.13, 19, 22, 35-36, p9, viewing of traffic data along a particular travel route in a 3D flythrough mode, creation of an animated traffic flow map that is continuously rendered in real time, wherein the traffic flow map immediately reflects the updated traffic data, a single display screen that shows continuously updated, real-time status of traffic flow data on one or more keyroutes, wherein the status is continuously updated on the single display screen, p60-61, either displayed or not displayed for each of the different views ,p93, p69).
	Claim.20 Cera discloses wherein the user input includes one or more of a zoom input, a pan input, a swipe input, and a rotate input (see at least fig.34-35, p138, change the zoom level of the scene, p60).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662